DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-5, 12 and 13 have been cancelled.  Claims 6-11 and 14-18 have been considered on the merits.
	Rejections not repeated from the previous Office Action are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-11 and 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
Scope of the claimed genus
Claim 6 is drawn to a method of producing tagatose, the method comprising converting fructose into tagatose by contacting with fructose at least one selected from the group consisting of: a tagatose-bisphosphate aldolase of Pseudoalteromonas sp.; a microorganism expressing the tagatose-bisphosphate aldolase; and cultures of the microorganism.
Claim 7 is drawn to a method of producing tagatose, the method comprising converting fructose into tagatose by contacting with fructose at least one selected from the group consisting of: a tagatose-bisphosphate aldolase having at least 85% identity with SEQ ID NO: 3; a microorganism expressing the tagatose-bisphosphate aldolase; and cultures of the microorganism.
Claim 18 is drawn to a recombinant host microorganism for producing tagatose as a result of contacting the recombinant host microorganism with fructose, the recombinant host microorganism comprising a transformed expression vector comprising a polynucleotide encoding tagatose-bisphosphate aldolase having an amino acid sequence having at least 85% identity with SEQ ID NO: 3.
The subject of this rejection is the recitation of “tagatose-bisphosphate aldolase of Pseudoalteromonas sp.” and “tagatose-bisphosphate aldolase having at least 85% identity with SEQ ID NO: 3”.  The claims encompass methods and cells comprising thousands of different possible variants of tagatose-bisphosphate aldolase.
Assessment of whether species are disclosed in the original specification 
The Specification only describes instances in which a method or cell comprises a tagatose-bisphosphate aldolase from Pseudoalteromonas sp. H103 having SEQ ID NO: 3.  The Specification does not describe any other tagatose-bisphosphate aldolases within the scope of the claims. 
Assessment of whether disclosed species are representative of the claimed genus
MPEP § 2163 states that a representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
In the instant case, the Specification describes methods and cells comprising a tagatose-bisphosphate aldolase from Pseudoalteromonas sp. H103 having SEQ ID NO: 3.  There are thousands of possible tagatose-bisphosphate aldolase variants Pseudoalteromonas sp. or which have at least 85% identity with SEQ ID NO: 3.  The Specification, however, does not describe any tagatose-bisphosphate aldolases within the scope of the claims other than the tagatose-bisphosphate aldolase from Pseudoalteromonas sp. H103 having SEQ ID NO: 3.
Identifying characteristics and structure/function correlation
In the absence of a reduction to practice of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  To meet this requirement in the instant case, the specification must describe the structural, physical and/or chemical properties of the tagatose-bisphosphate aldolase from Pseudoalteromonas sp. H103 having SEQ ID NO: 3 and how these properties correlate with the ability of those enzymes to convert fructose into tagatose.  The Specification, however, does not describe any structural, physical and/or chemical properties of the tagatose-bisphosphate aldolase from Pseudoalteromonas sp. H103 having SEQ ID NO: 3 much less how such properties correlate with the ability of those enzymes to convert fructose into tagatose.  Absent this information, the skilled artisan cannot readily envisage specific embodiments of tagatose-bisphosphate aldolase variants that possess the relevant functional properties. 
In conclusion, the skilled artisan would not reasonably conclude that the inventor(s), at the time the application was filed, had possession of the full scope of the invention with respect to methods and cells which comprise the claimed tagatose-bisphosphate aldolase variants.
Response to Arguments
On page 5 of the response, Applicant has argued that the 112 rejection is inappropriate because “As each of claims 6, 7, and 18 now recite the a tagatose-bisphosphate aldolase as set forth in the originally filed Specification and acknowledged by the Office, these claims 6, 7, and 18, and all claim depending therefrom, including claims 8-11 and 14-17 should be allowable, and withdrawal of this written description rejection under 35 U.S.C. § 112(a) is respectfully requested.”  The argument is not convincing because the scope of the claims encompasses an enormous range of possible species of tagatose-bisphosphate aldolases yet the Specification describes a single species of tagatose-bisphosphate aldolase within the scope of the claims, i.e., the tagatose-bisphosphate aldolase from Pseudoalteromonas sp. H103 having SEQ ID NO: 3.  As explained above, this single species of tagatose-bisphosphate aldolase is not regarded as providing an adequate written description of the broad genus of possible variants encompassed by the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 18 does not recite something significantly different than a judicial exception.   Claim 18 encompasses a naturally-occurring microorganism, whether isolated, synthetic or recombinant or not, that is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., 106 USPQ2d 1972 (June 13, 2013) as it is not markedly different than the naturally-occurring Pseudoalteromonas sp. H103 which expresses the protein having SEQ ID NO: 3 under control of a transposon as they occur in nature.
Response to Arguments
On page 5 of the response, Applicant has argued that the 101 rejection is inappropriate because “As set forth throughout the instant application, e.g., paragraph 0041 and Example 1, a host microorganism (e.g., E. Coli) is transformed with an expression vector encoding the tagatose-bisphosphate aldolase polypeptide. Accordingly, neither the recombinant host microorganism nor the transformed expression vector are naturally occurring.”  The argument is not convincing because paragraph [0041] of the Specification states that a transposon can be an appropriate expression vector.  Transposons are naturally-occurring polynucleotides and, therefore, a naturally-occurring Pseudoalteromonas sp. H103 which expresses the protein having SEQ ID NO: 3 under the control of a naturally-occurring transposon is an embodiment within the scope of Claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glenn et al. (US Publication No. 2002/0159976) in view of GenBank Accession No. KTF17300.1 (published 17 December 2015 – see the IDS filed 26 March 2021).
	Glenn et al. describe various polynucleotides from Lactobacillus rhamnosus and microorganisms comprising the polynucleotides (abstract).  Among the useful proteins identified is a tagatose bisphosphate aldolase, which can be used for processing food products (Example 16 at paragraphs [0395]-[0402]; Claims 20-22).  Transgenic microbes can be constructed which comprise a polynucleotide encoding the tagatose bisphosphate aldolase (Claims 9 and 25-35; paragraphs [0097]-[0098]; Figures 35 and 36).
	Glenn et al. do not describe a microorganism which expresses the tagatose bisphosphate aldolase having SEQ ID NO: 3.
	GenBank Accession No. KTF17300.1 describes a tagatose bisphosphate aldolase from Pseudoalteromonas sp. H103 which has an amino acid sequence having 100% identity with SEQ ID NO: 3 of the present application.
	It would have been obvious to one of ordinary skill in the art to have expressed the GenBank tagatose bisphosphate aldolase using the recombinant host microbe of Glenn et al. because it would be the simple substitution of one known element for another to obtain a predictable result.
Response to Arguments
	On page 7 of the response, Application has argued that the 103 rejection is inappropriate because “Nothing in Glenn appears to disclose producing tagatose as presently recited in claim 18. Furthermore, nothing in Glenn teaches or suggests a recombinant host microorganism for producing tagatose as a result of contacting fructose with the host microorganism. As such, the skilled person considering Glenn would have had no motivation or rationale for incorporating the amino acid sequence of GenBank Accession No. KTF17300.1, because producing tagatose is not contemplated by Glenn.”  
Here, the recitation of “for producing tagatose as a result of contacting the recombinant  host microorganism with fructose” is an intended use.  Thus, Applicant’s argument is not convincing because a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652